 

CONSULTING AGREEMENT

 

THIS AGREEMENT (this “Agreement”) made this 1st day of September 2013 (the
“Effective Date”).

 

BETWEEN:

 

Blue Sphere Corporation, a Nevada company with a business office in Even Yehuda,
Assuta Street, Israel (the “Company”)

 

AND:

Jelton Finance Corp., a Belize corporation with a business office at Withfield
Tower, 3rd Floor, 4792 Coney Drive, PO Box 1777 Belize City, Belize IBC 43707
(the “Advisor”)

 

WHEREAS:

 

A.           The Company has proposed the Advisor to advise, guide and render
assistance to the Company in respect of investor relations, public relations,
transaction structuring, ongoing introductions to investors (although it is
acknowledged and agreed that in respect of introductions your role is strictly
limited to introductions and you must at all times conduct yourself in
compliance with applicable U.S. securities laws) and strategic initiatives
(collectively, the “Services”).

 

B.           The Advisor and the Company wish to formally record the terms and
conditions upon which the Advisor will be engaged by the Company and, each of
the Company and the Advisor, have agreed to the terms and conditions set forth
in this Agreement, as evidenced by their execution hereof; and

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1
CONTRACT FOR SERVICES

 

1.1Engagement of Advisor. The Company hereby agrees to engage the Advisor in
accordance with the terms and provisions hereof.

 

(i)          Term. This Agreement will commence on the Effective Date and will
continue for a period of one (1) year therefrom (the “Term”).

 

(b)          Service. The Advisor agrees to faithfully, honestly and diligently
serve the Company and to perform the Services, utilizing his professional skills
and care during the Term.

 

 

 

 

1.2The Company acknowledges that the Services performed by the Advisor are not
on an exclusive basis and that the Advisor has other business activities.

 

Article 2
COMPENSATION

 

The Company will issue to you or to your order 452,000,000 shares of its common
stock. This will be your sole compensation hereunder.

 

Article 3
CONFIDENTIALITY AND NON-COMPETITION

 

3.1Maintenance of Confidential Information.

 

(a)          The Advisor acknowledges that, in the course of advisory hereunder,
the Advisor will, either directly or indirectly, have access to and be entrusted
with Confidential Information (whether oral, written or by inspection) relating
to the Company or its respective affiliates, associates or customers.

 

(b)          The Advisor acknowledges that the Company’s Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect. Accordingly, the Advisor covenants and agrees that, as long as he is
engaged to perform the Services for the Company, the Advisor will keep in strict
confidence the Company’s Confidential Information and will not, without prior
written consent of the Company, disclose, use or otherwise disseminate the
Company’s Confidential Information, directly or indirectly, to any third party.

 

(c)          The Advisor agrees that, upon termination of his services for the
Company, he will immediately surrender to the Company all Company Confidential
Information then in his possession or under his control.

 

3.2Exceptions. The general prohibition contained in Section 3.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

(a)          is available to the public generally;

 

(b)          becomes part of the public domain through no fault of the Advisor;

 

(c)          is already in the lawful possession of the Advisor at the time of
receipt of the Company’s Confidential Information; or

 

(d)          is compelled by applicable law to be disclosed, provided that the
Advisor gives the Company prompt written notice of such requirement prior to
such disclosure and provides assistance at the request and expense of the
Company, in obtaining an order protecting the Company’s Confidential Information
from public disclosure.

 

 

 

 

3.3Non Competition. The Advisor agrees and undertakes that he will not, so long
as this Agreement is in force, become financially interested in or be employed
by business or venture that competes directly with the Company’s business.

 

Article 4
termination

 

This agreement will terminate automatically on the first anniversary hereof
unless the parties extend it in writing. In such case, Advisor will continue to
perform the Services on whatever terms and conditions are agreed in such
writing.

 

Article 5
Mutual Representations

 

5.1The Advisor represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

(a)          will not constitute a default under or conflict with any agreement
or other instrument to which he is a party or by which he is bound, and

 

(b)          do not require the consent of any person or entity.

 

5.2The Company represents and warrants to the Advisor that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

(a)          will not constitute a default under or conflict with any agreement
of other instrument to which it is a party or by which it is bound, and

 

(b)          do not require the consent of any person of entity.

 

5.3Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

Article 6
notices

 

6.1Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

 

 

 

(a)          in the case of the Company, to:


Blue Sphere Corporation

35 Assuta Street, Even Yehuda, Israel

 

 

 

(b)          and in the case of the Advisor, to the attention of Oliver Hemmer
at mh.cmc@adon.li.

 

6.2Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 7
GENERAL

 

7.1Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

7.2Waiver. No provision hereof will be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.

 

7.3Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.

 

7.4Assignment. Except as herein expressly provided, the respective rights and
obligations of the Advisor and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, inure to the benefit of and be binding upon the
Advisor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

7.5Severability. In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable by a court or other lawful authority
of competent jurisdiction, such provision will be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
will continue to have full force and effect.

 

 

 

 

7.6Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.

 

7.7Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same will be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 

7.8Time. Time is of the essence in this Agreement.

 

7.9Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Israel applicable therein, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement will be the applicable Tel-Aviv court.

 

IN WITNESS WHEREOF

 

the parties hereto have executed this Agreement effective as of the date and
year first above written.

 

Per:             Blue Sphere Corporation   Jelton Finance Corp.

 

 

 

